Citation Nr: 0501471	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease on a direct basis or as secondary to herbicide 
exposure. 

2.  Entitlement to service connection for shortness of breath 
on a direct basis or as secondary to herbicide exposure.

3.  Entitlement to service connection for gastritis on a 
direct basis or as secondary to herbicide exposure.  

4.  Entitlement to service connection for body weakness on a 
direct basis or as secondary to herbicide exposure.  

5.  Entitlement to service connection for musculoskeletal 
pain on a direct basis or as secondary to herbicide exposure.  

6.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for chest wall pain.

7.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hypertension.

8.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active duty in the Navy from 
April 1967 to March 1971 and from May 1973 to July 1990.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to service connection for coronary 
artery disease and entitlement to service connection for 
gastritis being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Shortness of breath is considered to be a symptom of a 
disability.

3.  Body weakness is considered to be a symptom of a 
disability.

4.  Musculoskeletal pain is considered to be a symptom of a 
disability.

5.  In a March 1991 rating decision, the veteran's claim for 
entitlement to service connection for chest wall pain was 
denied by RO.
 
6.  Additional evidence received since the March 1991 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for chest wall pain.

7.  In a March 1991 rating decision, the veteran's claim for 
entitlement to service connection for hypertension was denied 
by the RO.
 
8.  Additional evidence received since the March 1991 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for hypertension.

9.  In a March 1991 decision, the veteran's claim for 
entitlement to service connection for residuals of asbestos 
exposure was denied by the RO.
 
10.  Additional evidence received since the March 1991 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for asbestosis.


CONCLUSIONS OF LAW

1.  A symptom, like shortness of breath, that is not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  A symptom, like body weakness, that is not associated 
with a diagnosed disability is not subject to service 
connection.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  A symptom, like musculoskeletal pain, that is not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  As new and material evidence has not been received since 
the RO's March 1991 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for chest wall pain have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

5.  As new and material evidence has been received since the 
RO's March 1991 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 

6.  As new and material evidence has been received since the 
RO's March 1991 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
disabilities of shortness of breath, body weakness, and 
musculoskeletal pain before the Board at this time are not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In his June 2003 VA Form 9, the veteran also made arguments 
concerning entitlement to service connection for his multiple 
claimed disabilities as secondary to herbicide exposure 
during service.  The RO addressed to veteran's service 
connection claims as secondary to exposure of herbicides in a 
supplemental statement of the case (SSOC) issued in December 
2003.   

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  The veteran's 
claim was filed in December 2000.  Prior to December 27, 
2001, the law required that the veteran have a presumptive 
disease before exposure to herbicides was presumed.  See 38 
U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 2001).  The change 
in the statute, discussed above, is on its face is more 
liberal than the statute previously in effect.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2004).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2004).  The term "soft-tissue 
sarcoma" above includes adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e), NOTE 1 (2004).  

The Board notes that Type 2 diabetes was added to the list of 
disabilities effective July 9, 2001.  See 66 Fed. Reg. 23166 
(May 8, 2001).  Chronic lymphocytic leukemia was added 
effective October 16, 2003.  See 68 Fed. Reg. 59,540 (October 
16, 2003).  The RO included these disabilities in the most 
recent supplemental statement of the case.  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).  More recently, the Secretary clarified 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:   
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Accordingly, the 
Board will also proceed to evaluate the veteran's claims 
under the provisions governing direct service connection, 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

After a review of the evidence, the Board finds that the 
veteran's claims for entitlement to service connection for 
shortness of breath, body weakness, and musculoskeletal pain 
must fail.  

The Board acknowledges the veteran's statements that he 
suffers from shortness of breath, body weakness, and 
musculoskeletal pain related to events incurred during his 
active military service, including the assertion that his 
claimed disabilities were due to herbicide exposure during 
active service.  However, the record does not show that the 
veteran has the medical expertise that would render competent 
his statements as to the relationship between his active 
military service and the claimed disabilities of shortness of 
breath, body weakness, and musculoskeletal pain.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. §§ 
3.303 and 3.309 with respect to the relationship between 
events incurred during service and the claimed disabilities 
of shortness of breath, body weakness, and musculoskeletal 
pain.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2004).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.  Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the 
veteran's complaints of shortness of breath, body weakness, 
and musculoskeletal pain are associated with a diagnosed 
disability that is related to his active military service, is 
more probative than the veteran's own lay statements.  

In this case, the veteran's service medical records are void 
of any complaint, treatment, or diagnosis of shortness of 
breath or any respiratory disability; body weakness; or 
musculoskeletal pain.  In a December 1980 respiratory 
physical examination report, it was specifically noted that 
the veteran had no abnormalities.    

The record does contain post-service private treatment 
records documenting the veteran's complaints of tightness in 
his chest, dizziness, shortness of breath, left side chest 
pain, body weakness, and musculoskeletal pain.  When the 
veteran complained of chest pain and body weakness in April 
1999, the physician noted that the veteran had probable heat 
exhaustion and atypical chest pain.  Otherwise, the veteran's 
shortness or breath, musculoskeletal pain and body weakness 
have not been attributed to a diagnosed disability.  

Shortness of breath, body weakness, and musculoskeletal pain 
each may be a symptom of a disease or injury subject to 
service connection.  But a symptom not associated with a 
diagnosed disability is not subject to service connection.  
See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

The rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule), do not 
recognize shortness of breath, or body weakness, or 
musculoskeletal pain as a compensable disability in its own 
right.  

A symptom may be associated with a compensable disability 
only if medical evidence shows it to be consistent with and 
attributable to a specifically diagnosed disability.  In this 
case, there is no competent medical evidence of record 
showing that the veteran suffers from shortness of breath, 
body weakness, or musculoskeletal pain consistent with or 
attributable to a current diagnosed disability.  In addition, 
service connection is not warranted for pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
Board finds that the claimed shortness of breath, body 
weakness, and musculoskeletal pain are not a disability for 
which service connection may be granted.  

The veteran also contends that he currently suffers from 
shortness of breath, body weakness, and musculoskeletal pain 
as a result of inservice events, specifically exposure to 
herbicides.  Service records do not indicate whether the 
veteran served in the Republic of Vietnam during the Vietnam 
Era.  However, even assuming that the veteran served in 
Vietnam during the Vietnam Era and would therefore be 
presumed to be exposed to Agent Orange during such service, 
the veteran's claimed shortness of breath, body weakness, or 
musculoskeletal pain is not a disease that is presumed to be 
associated with exposure to Agent Orange.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  The Board 
finds that the claim for service connection for shortness of 
breath, body weakness, or musculoskeletal pain due to 
herbicide exposure must also be denied on this basis.

II.  New and Material Evidence 

In a March 1991 rating decision, of which the veteran was 
notified by letter in April 1991, the RO denied service 
connection for chest wall pain because the medical evidence 
of record did not show that the "an exact pathology to 
account for chest wall pain" and no current disability was 
found to exist on examination.  In addition, the RO denied 
service connection for hypertension because the medical 
evidence of record did not show that the disability was 
diagnosed in service or was manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  The RO also denied service 
connection for asbestosis because the medical evidence of 
record did not show that the veteran suffered from any 
disability residuals secondary to asbestos exposure. 

The veteran petitioned to reopen his claims of entitlement to 
service connection for chest wall pain, hypertension, and 
asbestosis in December 2000.  This appeal arises from the 
RO's finding in an October 2001 rating decision that new and 
material evidence adequate to reopen the veteran's claims for 
entitlement to service connection for chest wall pain, 
hypertension, and asbestosis had not been submitted.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In this case, evidence submitted after the decision in March 
1991 is considered new, as it was not previously of record.  
The evidence received includes statements from the veteran, 
VA outpatient treatment records, private hospital treatment 
records, treatment records from a private physician, and a 
statement from a private treatment provider.  

After reviewing the evidence of record, the Board concludes 
that the additional evidence is new but not material 
concerning the veteran's claims for entitlement to service 
connection for chest wall pain, hypertension, and asbestosis.  

The additional evidence is not considered material, as there 
is nothing in these records that shows that his claimed 
current disabilities of chest wall pain, hypertension, or 
asbestosis was incurred in, or aggravated by active service.  

The records simply show that the veteran has continued 
complaints of chest wall pain, a complaint he also had while 
he was in active service, and has a continued diagnosis of 
hypertension.  Also, there is nothing in these records that 
shows the veteran suffers from any current disability 
secondary to asbestos exposure during service.  The records 
simply show that the veteran has continued to complain that 
he has multiple symptoms including shortness of breath, back 
pain, chest pain, and body weakness due to asbestos exposure 
during active service.  

In addition, the veteran's statements continue to assert what 
he has claimed since November 1990: that his current 
complaints of chest wall pain began in service and are 
related to service, and that his hypertension began in 
service.

This evidence does not bear directly and substantially upon 
the issue of whether the veteran is entitled to service 
connection for chest wall pain, hypertension, or asbestosis.  
Additional new evidence by itself or in connection with other 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

Moreover, the additional new evidence is also considered 
cumulative and redundant, as evidence of the veteran's 
complaints of chest wall pain, which also occurred during 
service, was already in the file at the time the last prior 
final rating decision issued in March 1991.  Similarly, 
evidence of a diagnosis of hypertension and of the veteran's 
complaints of hypertension, which began during service, was 
already in the in March 1991.  Also, evidence of the 
veteran's claimed asbestos exposure during service as well as 
his complaints of suffering multiple disabilities due to 
asbestos exposure during service was also of record in March 
1991.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran letters in 
July 2001 and June 2003 as well as issued a statement of the 
case (SOC) dated in May 2003 and a supplemental statement of 
the case (SSOC) dated in December 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to service connection for shortness of breath, 
body weakness, and musculoskeletal pain and for whether new 
and material evidence had been received to reopen claims for 
entitlement to service connection for chest wall pain, 
hypertension, and asbestosis.  With regard to requirement 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in July 2001 informing him what was needed 
to establish entitlement to service connection. The Board 
notes that the RO sent the veteran a VCAA notice letter in 
June 2003 informing him what qualified as new and material 
evidence needed in order reopen his claims for entitlement to 
service connection.  With regard to requirements (2) and (3), 
the Board notes that the RO's letters also notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the July 2001 and June 2003 letters explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help him 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the July 2001 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claims.  However, as a practical matter, 
the veteran has been amply notified of the need to provide 
such evidence.  In addition, the RO issued him a SOC in May 
2003 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in July 2001 and June 
2003.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2001 letter from the RO was 
sent to the veteran prior to the RO's October 2001 rating 
decision that is the basis of the veteran's appeal.  As 
discussed above, the content of the notice provided to the 
veteran in the July 2001 and June 2003 letters by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims were 
readjudicated in a SOC issued in May 2003 and in a SSOC 
issued in December 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the July 2001 and June 2003 letters 
as well as the May 2003 SOC and December 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the July 2001 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the July 2001 and June 2003 letters as well as 
the May 2003 SOC and December 2003 SSOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for shortness of 
breath, body weakness, and musculoskeletal pain and for 
whether new and material evidence had been received to reopen 
claims for entitlement to service connection for chest wall 
pain, hypertension, and asbestosis.  VA has obtained VA 
outpatient treatment records as well as multiple private 
treatment and hospital records identified by the veteran.  

In addition, the Board notes that it is not required provide 
a medical examination or opinion under 38 C.F.R. § 3.159(c) 
(2004) to an individual attempting to reopen finally decided 
claims.

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.




ORDER

Entitlement to service connection for shortness of breath on 
a direct basis or as secondary to herbicide exposure is 
denied.  

Entitlement to service connection for body weakness on a 
direct basis or as secondary to herbicide exposure is denied.  

Entitlement to service connection for musculoskeletal pain on 
a direct basis or as secondary to herbicide exposure is 
denied.  

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
chest wall pain.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
hypertension.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
asbestosis.

		
REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2004).   

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Based upon evidence of complaints of atypical chest pain 
contained in the veteran's service medical records and 
current complaints and diagnosis of coronary artery disease 
in private treatment records, the Board finds that it must 
obtain a medical examination in order to identify the current 
nature and extent of the veteran's claimed disability of 
coronary artery disease.    

In addition, evidence of multiple complaints and diagnoses of 
gastritis and gastroenteritis are contained in the veteran's 
service medical records.  In a February 1997 treatment 
record, the veteran complained of burning pain in his abdomen 
that was not associated with a specific time of the day or 
with having meals.  An impression of left upper quadrant pain 
was noted in the record.  Private treatment records dated in 
September 1999 and November 2000 both noted complaints of 
gassiness and bloating.  Diagnoses of gastroesophageal reflux 
disease (GERD) and esophageal spasm are listed in the 
November 2000 treatment note.  The Board finds that, based on 
the evidence discussed above, it must obtain a medical 
examination in order to identify the current nature and 
extent of the veteran's claimed gastritis disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran suffers from the claimed 
disability of coronary artery disease.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.   

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran suffers from any 
gastrointestinal disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.   

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
coronary artery disease and entitlement 
to service connection for gastritis.  If 
the claims remain denied, the RO should 
issue a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


